  Case 14-28529         Doc 57     Filed 03/01/19 Entered 03/01/19 14:19:04              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-28529
         ADRIAN A ORTEGA

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/04/2014.

         2) The plan was confirmed on 10/29/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
07/02/2015, 12/13/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 12/17/2018.

         6) Number of months from filing to last payment: 52.

         7) Number of months case was pending: 55.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $12,052.64.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-28529        Doc 57      Filed 03/01/19 Entered 03/01/19 14:19:04                      Desc Main
                                     Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor              $15,475.35
       Less amount refunded to debtor                             $0.00

NET RECEIPTS:                                                                                   $15,475.35


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $4,000.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                        $674.62
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,674.62

Attorney fees paid and disclosed by debtor:                    $0.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim        Principal      Int.
Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
ARMOR SYSTEMS CORP              Unsecured           0.00        105.00           105.00        105.00        0.00
BANK OF AMERICA NA              Unsecured           0.00           NA               NA            0.00       0.00
BAXTER CREDIT UNION             Unsecured           0.00          0.00             0.00           0.00       0.00
BAXTER CREDIT UNION             Unsecured           0.00           NA               NA            0.00       0.00
BAXTER CREDIT UNION             Secured       10,995.00     10,100.00        10,100.00      10,100.00     595.73
CAP1                            Unsecured           0.00           NA               NA            0.00       0.00
CAPITAL ONE BANK                Unsecured         247.00           NA               NA            0.00       0.00
CAPTIALONE                      Unsecured           0.00           NA               NA            0.00       0.00
CHASE BANK USA                  Unsecured           0.00           NA               NA            0.00       0.00
CITIBANK STUDENT LOAN CORP      Unsecured           0.00           NA               NA            0.00       0.00
CITIBANK STUDENT LOAN CORP      Unsecured           0.00           NA               NA            0.00       0.00
CITIBANK STUDENT LOAN CORP      Unsecured           0.00           NA               NA            0.00       0.00
CONSUMER ADJUSTMENT             Unsecured           0.00           NA               NA            0.00       0.00
HARRIS BANK                     Unsecured           0.00           NA               NA            0.00       0.00
Hsbc Bank                       Unsecured           0.00           NA               NA            0.00       0.00
ISAC                            Unsecured           0.00           NA               NA            0.00       0.00
MRU HOLDINGS INC                Unsecured     31,802.00            NA               NA            0.00       0.00
PRA RECEIVABLES MGMT            Unsecured           0.00           NA               NA            0.00       0.00
PRA RECEIVABLES MGMT            Unsecured           0.00           NA               NA            0.00       0.00
SALLIE MAE                      Unsecured           0.00           NA               NA            0.00       0.00
SALLIE MAE                      Unsecured           0.00           NA               NA            0.00       0.00
SALLIE MAE                      Unsecured           0.00           NA               NA            0.00       0.00
SALLIE MAE                      Unsecured           0.00           NA               NA            0.00       0.00
SEARS/CBNA                      Unsecured           0.00           NA               NA            0.00       0.00
SPRINGLEAF FINANCIAL SERVICES   Unsecured           0.00           NA               NA            0.00       0.00
SYNCB                           Unsecured           0.00           NA               NA            0.00       0.00
SYNCB                           Unsecured           0.00           NA               NA            0.00       0.00
SYNCB                           Unsecured           0.00           NA               NA            0.00       0.00
TARGET NATIONAL BANK            Unsecured           0.00           NA               NA            0.00       0.00
THD                             Unsecured           0.00           NA               NA            0.00       0.00
TORRES CREDIT SVC               Unsecured         312.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-28529           Doc 57     Filed 03/01/19 Entered 03/01/19 14:19:04                  Desc Main
                                       Document Page 3 of 4



Scheduled Creditors:
Creditor                                        Claim         Claim        Claim        Principal        Int.
Name                                 Class    Scheduled      Asserted     Allowed         Paid           Paid
U S Dept Of Ed/Gsl/Atl            Unsecured           0.00           NA          NA             0.00         0.00
U S Dept Of Ed/Gsl/Atl            Unsecured           0.00           NA          NA             0.00         0.00
U S Dept Of Ed/Gsl/Atl            Unsecured           0.00           NA          NA             0.00         0.00
U S Dept Of Ed/Gsl/Atl            Unsecured           0.00           NA          NA             0.00         0.00
U S Dept Of Ed/Gsl/Atl            Unsecured           0.00           NA          NA             0.00         0.00
U S Dept Of Ed/Gsl/Atl            Unsecured           0.00           NA          NA             0.00         0.00
U S Dept Of Ed/Gsl/Atl            Unsecured           0.00           NA          NA             0.00         0.00
U S Dept Of Ed/Gsl/Atl            Unsecured           0.00           NA          NA             0.00         0.00
U S Dept Of Ed/Gsl/Atl            Unsecured           0.00           NA          NA             0.00         0.00
U S Dept Of Ed/Gsl/Atl            Unsecured           0.00           NA          NA             0.00         0.00
U S Dept Of Ed/Gsl/Atl            Unsecured           0.00           NA          NA             0.00         0.00
U S Dept Of Ed/Gsl/Atl            Unsecured           0.00           NA          NA             0.00         0.00
U S Dept Of Ed/Gsl/Atl            Unsecured           0.00           NA          NA             0.00         0.00
U S Dept Of Ed/Gsl/Atl            Unsecured           0.00           NA          NA             0.00         0.00
US DEPT OF EDUCATION              Unsecured           0.00           NA          NA             0.00         0.00
US DEPT OF EDUCATION              Unsecured           0.00           NA          NA             0.00         0.00
US DEPT OF EDUCATION              Unsecured           0.00           NA          NA             0.00         0.00
US DEPT OF EDUCATION              Unsecured           0.00           NA          NA             0.00         0.00
US DEPT OF EDUCATION              Unsecured           0.00           NA          NA             0.00         0.00
US DEPT OF EDUCATION              Unsecured           0.00           NA          NA             0.00         0.00
US DEPT OF EDUCATION              Unsecured           0.00           NA          NA             0.00         0.00
US DEPT OF EDUCATION              Unsecured           0.00           NA          NA             0.00         0.00
US DEPT OF EDUCATION              Unsecured           0.00           NA          NA             0.00         0.00
US DEPT OF EDUCATION              Unsecured           0.00           NA          NA             0.00         0.00
US DEPT OF EDUCATION              Unsecured           0.00           NA          NA             0.00         0.00
US DEPT OF EDUCATION              Unsecured           0.00           NA          NA             0.00         0.00
US DEPT OF EDUCATION              Unsecured           0.00           NA          NA             0.00         0.00
US DEPT OF EDUCATION              Unsecured           0.00    66,882.08    66,882.08            0.00         0.00


Summary of Disbursements to Creditors:
                                                               Claim          Principal                Interest
                                                             Allowed              Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                        $0.00             $0.00                    $0.00
      Mortgage Arrearage                                      $0.00             $0.00                    $0.00
      Debt Secured by Vehicle                            $10,100.00        $10,100.00                  $595.73
      All Other Secured                                       $0.00             $0.00                    $0.00
TOTAL SECURED:                                           $10,100.00        $10,100.00                  $595.73

Priority Unsecured Payments:
       Domestic Support Arrearage                              $0.00                $0.00                $0.00
       Domestic Support Ongoing                                $0.00                $0.00                $0.00
       All Other Priority                                      $0.00                $0.00                $0.00
TOTAL PRIORITY:                                                $0.00                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                              $66,987.08            $105.00                   $0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 14-28529         Doc 57      Filed 03/01/19 Entered 03/01/19 14:19:04                Desc Main
                                       Document Page 4 of 4



Disbursements:

         Expenses of Administration                             $4,674.62
         Disbursements to Creditors                            $10,800.73

TOTAL DISBURSEMENTS :                                                                      $15,475.35


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/01/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
